El Juez Asociado Seño®, De Jesús
emitió la opinión del tribunal.
Este recurso se estableció contra la sentencia que declaró a. Antonio Meléndez hijo natural reconocido del apelante y condenó además a éste al pago de las costas y $150 por con-cepto de honorarios de abog-ado. Se basa el recurso en que la prueba es insuficiente para sostener la sentencia y en que la defensa de cosa juzgada debió haber prosperado.
La prueba es contradictoria. La del demandante puede exponerse así: Allá para el año 1923, María Meléndez, joven de dieciséis años de edad, trabajaba como cajera en el restaurante “La Mallorquína” de esta ciudad. Frente a dicho establecimiento había un depósito de calzado donde trabajaba Emilio Cividanes, quien para aquella fecha con-*6taba unos cuarenta años de edad. Cividanes, quien frecuen-taba mucho “La Mallorquína”, conoció a María y la requi-rió de amores. En mayo de 1923 ya eran novios y juntos paseaban e iban al cine, al parque y a otros sitios públicos. En el mes de agosto siguiente, él la invitó para que fuese a su casa en la Calle Luna número 59 para conocer sus fami-liares. Ella accedió, pero al llegar a la casa encontró que la única persona que allí había era Cividanes. Aprove-chando la circunstancia de hallarse solos, la sedujo bajo pro-mesa de matrimonio. Dos o tres días después fué a vivir con ella públicamente en una habitación que alquiló a Joaquín Ro-dríguez en la calle del Sol número 40. Quedó encinta la joven y notó entonces que Cividanes trataba de repudiarla, lleván-dose su ropa de la casa. Al descubrir los planes de su amante, María fué a la fiscalía de San Juan, donde por hallarse ausente el fiscal, informó a su taquígrafo, Sr. Jesús Díaz Paradizo, de la seducción de que había sido objeto. Este lo citó, y el día fijado, al llegar Cividanes a dicha ofi-cina, encontró allí a María. Díaz Paradizo puso en conoci-miento de Cividanes la imputación que le hacía María y agregó que ella alegaba estar encinta. Cividanes, sin admi-tir ni negar nada, invitó a María a pasar a la sala de recibo de la fiscalía y solos allí le pidió que retirase la querella, a cambio de lo cual él le ofrecía seguir, atendiéndola, lo mismo que al niño cuando naciera. Aceptó ella y juntos volvieron a la sala donde había permanecido Díaz Paradizo, imponién-dole del acuerdo a que habían llegado y expresando ella su resolución de desistir de la querella. Continuaron viviendo juntos. Dos o tres meses antes del nacimiento del niño Civi-danes fué con María donde Luisa Sierra, enfermera y coma-drona, quien la reconoció y convino en asistirla en el parto. Más o menos en la misma fecha el propio Cividanes habló con Herminia Puentes para que le preparase el canastillo y al en-tregarlo terminado él le pagó su trabajo. De la casa número 40 de la Calle Sol se mudaron a otra habitación que alquiló al *7policía Carmelo Meléndez en la calle de la Luna número 98. Mientras vivían en dicha casa, él embarcó para los Estados Unidos pero le dejó $50, de los cuales |30 eran para el pago de la habitación y $20 para los gastos de ella. Además en poder de Joaquín Rodríguez dejó $20 para satisfacer los honorarios de la comadrona. Llegado el momento del alum-bramiento, María ingresó en el Hospital de Maternidad, donde nació el demandante el 30 de junio de 1924. Para esa fecha, después de un mes de ausencia, regresó él de Estados Unidos. El niño cogió una infección en los ojos y en el ombligo, por lo cual volvió Cividanes a requerir los servi-cios de Luisa Sierra, quien lo curó y recibió de él el pago de sus honorarios, montantes a $10. Teniendo el policía Meléndez que mudarse con motivo de ciertas reparaciones de que iba a ser objeto la casa, Cividanes y María se muda-ron a una habitación en la casa de la viuda de Cordero, en la calle San José número 6, y algún tiempo después se tras-ladaron a la casa de Pablo Pollet, en la calle O’Donnell de esta ciudad. Cuando fueron a alquilar la habitación a Pollet, Cividanes acompañó a María y al niño, y fue él quien con-trató la habitación. Allí vivieron por algún tiempo. En el año 1925 María instó un pleito de filiación contra Cividanes, el cual terminó con sentencia a favor del demandado a base de mía moción de nonsuit. No obstante el pleito, siguieron viviendo juntos hasta que en 1926 Cividanes contrajo matri-monio con su actual esposa. Desde entonces María trabajó en distintos sitios para mantenerse ella y su hijo. Cuando el niño estaba en quinto o sexto grado en la Escuela José Julián Acosta, la principal de dicha escuela, Sra. Inés Encar-nación Santana, fué a comprar1 un par de zapatos a la tienda del demandado y al salir del establecimiento le dijo ella que en su escuela había un hijo de él que era un muchacho muy bueno, a lo que repuso el demandado que se alegraba y ex-presó la natural satisfacción que siente todo padre cuando se dice algo que enaltece a su hijo. Más tarde, durante el *8mismo curso escolar, con motivo del homenaje a la vejez, -la misma principal escribió a Cividanes una carta solicitando su ayuda para los ancianos y la envió con el demandante. En la carta le hacía referencia a su hijo. El niño se la entregó y gustosamente contribuyó Cividanes con un par dé chinelas. Declaró además el demandante que en distintas ocasiones fuá donde su padre al establecimiento y éste lo recibía con cariño, lo besaba y lo presentaba a todos como su hijo. Parece conveniente agregar que las personas mencio-nadas declararon todas como, testigos de la demandante, corroborando la narración de estos hechos en lo que a cada una concierne. Todos, con excepción de Díaz Paradizo, de-clararon sobre actos y manifestaciones del demandado, ten-dentes a establecer el status de hijo natural en que el deman-dado tenía al demandante.
La prueba del demandado consistió de su propia decla-ración y de la de María, quien fué llamada con el propósito de presentar una carta suscrita por ella tendente aparen-temente a impugnar su declaración, y para examinarla ade-más en relación con los autos en el caso anterior de filiación, civil número 3543, al cual nos referimos más adelante al discutir la defensa de cosa juzgada.
El demandado no negó haber conocido a María mientras trabajaba en “La Mallorquína” y expresamente admitió haber tenido relaciones sexuales con ella y haberla acom-pañado al cine, sentándose a su lado. Admitió también haber sido citado a la fiscalía y que se comprometió a ayudarla a ella y al niño; que en efecto la ayudó, aunque para ello se valía de otras personas de manera que no hubiera evidencia contra él. Pero declaró que él nunca había vivido pública-mente con María Meléndez; que no era el padre del deman-dante ni jamás él había hecho las demostraciones de cariño que todos los testigos., con excepción de Díaz Paradizo, le atribuyen. Finalmente declaró él que ayudaba a María y a su hijo simplemente como un acto de bondad y para evitar *9dificultades. Para corroborar su declaración presentó en evidencia una carta suscrita por María Meléndez, que apa-reció en los autos del pleito anterior y la que literalmente dice :
“Amigo Emilio: tengo que decirte y pedirte un favor por la desgracia que lie tenido mi familia me botó de casa y me encuentro sin familia y sin nadie en este mundo. Si tú pudieras prestarme o pagarme una habitación hasta que yo salga de esto que después yo te devolveré, tan pronto trabaje. El padre del muchacho se fué y no se acordó más de mí. Y Ud. como es el único amigo que puedo ocuparlo en mi desgracia le suplico que me ayude en lo que pueda hasta que salga de esto, y si el padre del muchacho me manda dinero’ se lo devolveré seguido o si no cuando trabaje. Hágalo Ud. por lo que más quiera que Dios se lo pagará. No deje de ayudar a una muchacha desgraciada que no tiene familia y Ud. es el único amigo que puede ayudarme; no le pido que me ayude mucho, que si puede me pague la habitación si no tendré que matarme. El padre del muchacho está en Santo Domingo, no me mandó ni un centavo para poderme ayudar a mí misma. Tenga compasión de mí y ayúdeme que algún día se lo podré pagar.
Su amiga María.
Yo pasaré a buscar la contestación o lo llamaré por teléfono.”
Al ser presentada dicha carta a María Meléndez, admitió que ella la había escrito; pero que se la dictó el demandado quien le exigió que la escribiera como condición de seguirla ayudando; que como ella se resistía a escribirla, el deman-dado sacó un revólver y lo puso a su lado y le dijo que si ella no escribía lo que él le dictaba se pegaría un. tiro, y ante esa amenaza, la escribió. Negó, sin, embargo, que fuera la verdad lo que decía la carta y aseguró que el demandado había sido el único hombre con quien ella había sostenido relaciones. El propio demandado expresamente declaró que María era “una buena muchacha”, que estaba muy enamorada de él; y que en efecto aquella carta se la había exigido por consejo de su amigo el abogado Enrique Rincón Plurhey, quien le había dicho que con esa prueba en su poder estaba protegido contra cualquier pleito que María tratase de presentar en contra suya.
*10Del pleito anterior presentó además en evidencia la de-manda original, la enmendada, la contestación y la senten-cia, todo ello con el propósito de probar su defensa de cosa juzgada. Diclio pleito de filiación fué instituido por “Marcos Meléndez, representando a su hija menor María Melén-dez Acosta”, y lleva el número 3543 de los pleitos civiles, radicados en la Corte de Distrito de San Juan, Primer Dis-trito. La demanda original fué radicada el 29 de octubre de 1924, y fué abogado del demandante el Sr. Manuel Moraza.
Al presentarse en evidencia dichas alegaciones del pleito-número 3543, el demandado llamó la atención a la corte al-párrafo quinto ele la demanda original y de la demanda en-mendada, donde se alega que “aun cuando su ya citada hija. María Meléndez no ha vivido en público y notorio concu-binato con el demandado Emilio Cividanes ...”
Tal fué en síntesis la prueba que ante sí tuvo la corte-sentenciadora. Convenimos con el apelante en que ciertas porciones de la evidencia del apelado son inverosímiles. Empero, la experiencia nos enseña que raro es el caso donde la evidencia testifical predomina, en que la evidencia de una y otra parte se ajuste estrictamente a la verdad. Y es que por lo general la verdad se halla distribuida entre ambas partes. Frecuentemente el testigo oculta o desfigura deter-minados hechos y, conscientemente unas veces e inconsciente-mente otras, los exagera o trata de imprimirles cierto colo-rido favorable siempre al litigante que lo ha traído a decla-rar. Pero así es y será siempre la naturaleza humana. Por eso en la apreciación de la prueba, en esa difícil etapa del proceso judicial, es donde el juez debe poner a contribución su conocimiento de la vida y de la naturaleza humana, para con arreglo a los dictados de una sana y juiciosa crítica, discernir lo verdadero de lo falso, lo verosímil y racional de lo dudoso e improbable, sin perder de vista las circuns-tancias todas en que se hayan desenvuelto los hechos decla-rados. Desentrañada así la verdad, tomando lo que haya de *11cierto en la evidencia de una y otra parte, fácil le será las más de las veces determinar a qué lado favorece la prepon-derancia de la prueba.
Es en extremo raro el pleito de filiación donde no se pre-senta al supuesto padre deseoso de asegurar a toda persona que se encuentre en su camino que él es el padre del hijo que se le imputa, que lo quiere mucho, que lo va a educar, y a veces, como en este caso, lo describen bañando y cam-biando los pañales al hijo en presencia de personas extra-ñas, tratando así de demostrar actos de paternidad. Pero en el presente caso no abrigamos duda que el demandado requi-rió de amores a la madre del demandante, que ella, enamo-rada'de él, se dejó seducir por sus falsas promesas, que vivie-ron en concubinato ocupando habitaciones en distintas casas de la ciudad, que como resultado de esas relaciones nació el demandante, y que al tiempo en que el demandante fué concebido sus padres eran solteros y se hallaban en aptitud de contraer matrimonio.
La carta que admitió el juez en evidencia no controvierte en forma o manera alguna la prueba del demandante. Cono-cemos su orig-en y el motivo que la inspiró y eso basta para desacreditarla como medio de prueba.
Por último, la admisión que aparece en la demanda original y en la enmendada en el pleito número 3543 no controvierte las declaraciones de María Meléndez y sus testigos en lo que respecta al concubinato. Aparte de que dicho pleito fué instituido a nombre de Marcos Meléndez, padre con patria potestad entonces sobre María Meléndez, dichas demandas no fueron juradas ni suscritas por María Meléndez ni fué ella quien suministró al abogado Mora-za los hechos que se expusieron en dichas dos demandas. Wigmore on Evidence, 3a ed., sec. 1066; 3 Jones on Evidence, 4a ed., sección 272, pág. 511.
2. Pasemos ahora a la defensa de cosa juzgada.
*12La defensa de cosa juzgada está inspirada en la necesidad de poner fin a los litigios. De allí que para poderla invocar con éxito no sólo precisa la más perfecta identidad entre las cosas, las cansas, las personas de los litigantes y la calidad con qne lo fueron, si que también que la sentencia anterior por su naturaleza o por disposición de la ley resuelva definitivamente el asunto. A este efecto dice Manresa:
“Además, la sentencia debe ser definitiva., sin permitir, por su naturaleza y la del juicio en que se dicte, la apertura de otro sobre el mismo asunto, pues en este caso' tendría aplicación la doctrina formulada en sentencia de 14 de junio de 1884 y 6 de mayo de 1886... ” 8 Manresa (2a ed., 1907, pág. 583).
 La sentencia del pleito anterior invocada por el demandado fué dictada, ya liemos diclio, a virtud de una moción de nonsuit, y ésa, como veremos, es una sentencia que por su naturaleza no impide que se establezca otro pleito entre las mismas partes o sus causababientes sobre el mismo asunto. Esto es así porque la moción de nonsuit participa de la índole de una excepción previa dirigida contra la suficiencia de la prueba presentada por el demandante. La sentencia de nonsuit sólo resuelve que aceptando como cierta la prueba presentada por el demandante, dicha evidencia es insuficiente para probar la causa de acción ejercitada, pero no prejuzga los méritos de la acción. No impide, por consiguiente, que después de dictada la sentencia de nonsuit y dentro del término prescriptivo, se inste de nuevo el pleito y que si la evidencia que entonces se presente para sostener las alegaciones es suficiente, obtenga el demandante sentencia a su favor. A veces se da el caso, de que declarada sin lugar una moción de nonsuit, el demandado somete la contención por los méritos de la prueba presentada por el demandante y la corte, al apreciar la misma evidencia, al pasar sobre la credibilidad de los testigos del demandante, en el ejercicio de su discreción en la apreciación de la prueba, dicta una sentencia por los méritos a favor del demandado. Haldeman *13v. U. S., 91 U. S. 584, 23 L. ed. 433; Biurrum v. Elizalde (Cal., D.C.A., 1925) 242 P. 109, 113; Restatement of the Law of Judgments, §53, pág. 207.
Existe una excepción a la regla enunciada y es qne cuando de la prueba aducida por el demandante surge afirmativa-mente que éste como cuestión de derecho no debe obtener un fallo a su favor, la sentencia de nonsuit pone fin defini-tivamente al litigio y equivale a una sentencia en sus méritos. Bartell v. Johnson (Cal., D.C.A., 1943) 140 P. (2d) 878, y casos citados. Pero no se presentó como prueba la,evidencia que. tuvo ante sí la corte inferior, para poder determinar si de ella surgía afirmativamente que el demandante no tenía derecho a una sentencia a su favor. La presentación de esa prueba incumbía al demandado, que invoca la defensa de cosa juzgada; el dejar de presentarla no puede perjudicar los derechos del demandante.
Pero además de la naturaleza de la sentencia de nonsuit, que como hemos visto es un impedimento a la defensa de cosa juzgada, los artículos 192 y 193 del Código de Enjuicia-miento Civil (véase la edición inglesa) prescriben que una sentencia de nonsuit no recae sobre los méritos. A este efecto, véase el caso de Rincon Water & Power Co. v. Anaheim Union Water Co., 115 Fed. 543, donde se interpretan preceptos del Código de Enjuiciamiento Civil de California similares al 192 y 193 del nuestro.
El apelante invoca la número 41(&) de las Reglas de Enjuiciamiento Civil, dispositiva de que una sentencia de nonsuit y cualquier otra desestimación no provista por dicha Regla, excepto la que se hubiese dictado por falta de jurisdicción, tienen el efecto de una adjudicación en los méritos. Pero la número 86 de las Reglas citadas, prescribe que las mismas entrarán en vigor el primero de septiembre de 1943 y que “se regirán por ellas todos los procedimientos en acciones iniciadas después que las mismas hayan empezado a regir, y también todos los procedimientos subsiguien-*14tes en acciones que estuvieren pendientes ...” Mas como la sentencia del pleito anterior fué dictada en 11 de marzo de 1925, es obvio que la Regla de Procedimiento Civil no tiene aplicación.

Siendo suficiente la evidencia y no procediendo la defensa de cosa, juzgada invocada por el demandado, debe confir-marse la sentencia apelada.